DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-10, 15-16, 18-41, 43-48 50-52 and 59-62 are cancelled. Claim 55 is amended. Claims 11-14, 17, 42, 49 and 53-58 are currently examined on the merits.
Allowable Claims
Claims 11-14, 17, 42, 49 and 53-58 are allowed.
The following is an examiner’s statement of reasons for allowance: the Affidavit field 08/23/2021 and Appeal Brief filed 11/09/2021 demonstrate that the crystal performance (e.g., the light yield) is significantly improved when the volume ratio of oxygen in the flowing gas is increased to 20-30% when the temperature drops to 1400-800°C during the cooling process of the crystal growth, while the crystal performance can’t be significantly improved without increasing the volume ratio of oxygen or increasing the volume ratio of oxygen to other volume ratio ranges during the cooling process… By combining reducing the cooling rate of the cooling process with the adjustment of the volume ratio of oxygen, these features as a whole to cause the oxygen to effectively diffuse into the crystal and prevent the occurrence of oxygen .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Qi whose telephone number is (571)272-3193.  The examiner can normally be reached on 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/HUA QI/           Primary Examiner, Art Unit 1714